           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

SHERI WHITE, Individually and
as Special Administrator of the Estate
of Darrick Lee White                                      PLAINTIFF

v.                       No. 4:19-cv-864-DPM

C. R. BARD, INC.;
BARD PERIPHERAL VASCULAR, INC.;
and DOES, 1 through 100                               DEFENDANTS

                               ORDER
     This case is related to the several C.R. Bard cases from the MDL
that are now before Judge Moody. GEN. ORDER No. 39(b)(5). The
Court therefore directs the Clerk to reassign this case to Judge Moody.
     So Ordered.
                                         ~        ~Ir-
                                                    v
                                      D.P. Marshall Jr.
                                      United States District Judge

                                         /';)_ ~hJA J.1JJ9
